DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Nathaniel Quirk (Reg. No. 60,676) on 9 February 2021 and 10 February 2021.  Claims 1, 5 and 9-11 have been amended.  Claims 2 and 15 were previously cancelled.  Claims 1, 3-14 and 16-19 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in the interviews with Nathaniel Quirk (Reg. No. 60,676) on 9 February 2021 and 10 February 2021.

The application has been amended as follows: 


Claims
1. (Currently Amended)  A system comprising:
sensor equipment including one or more sensors disposed on a parcel of land;
watering equipment disposed on the parcel of land and configured to selectively apply water to the parcel of land;
a user terminal comprising processing circuitry configured to provide a remote interface for communication with the sensor equipment and the watering equipment via a gateway, wherein the gateway is configured to communicate with the sensor equipment and the watering equipment via a first network and with the user terminal via a second network; and
a robotic rover configured to perform a working function on the parcel of land and capture image data of the parcel of land, wherein the processing circuitry is configured to receive and display the image data from the robotic rover in real time on the user terminal and store the image data in an image library such that the image data is selectable and reviewable by an operator on the user terminal,
wherein the watering equipment comprises a watering computer, the watering computer comprising a valve assembly, and
wherein the processing circuitry of the user terminal is configured to program the watering computer for automatic operation of the valve assembly to apply water to the parcel of land based on sensor data received from the sensor equipment,
wherein the sensor equipment is configured to provide the sensor data to the watering computer via the gateway at an intelligent measurement cycle 
wherein is defined by a mathematical functional relationship between soil moisture and cycle time 



9.    (Currently Amendment)  The system of claim 4, wherein battery status of the watering computer is displayable locally at a lighting assembly of the watering computer

10.    (Currently Amendment)  The system of claim 4, wherein connectivity status of the watering computer is displayable locally at a lighting assembly of the watering computer

11. (Currently Amendment)  The system of claim 4, wherein valve status of the watering computer is displayable locally at a lighting assembly of the watering computer

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
U.S. Patent Publications; e.g. U.S. Patent Publication No. 2011/0166715 A1 discloses a method of controlling application of a substance to vegetation using data obtained via a mobile machine; U.S. Patent Publication No. 2013/0207771 A1 discloses methods and systems for monitoring and controlling irrigation and climate conditions in landscapes (such as, e.g., municipal parks, gardens, and sports fields) and agricultural environments (such as, e.g., open agricultural fields, greenhouses, and other sites 

However, none of the prior art of record, alone or in combination, expressly or fairly suggest the combination of the specifics of a system comprising of watering equipment, a robotic rover to perform a working function on a parcel of land and sensor equipment configured to provide sensor data to a watering computer at an intelligent measurement cycle, wherein the intelligent measurement cycle is defined by a mathematical functional relationship between soil moisture and cycle time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to lawn maintenance equipment. 


U.S. Patent Publication No. 2017/0251060 A1 discloses a system including sensor equipment, a local yard maintenance manager and a remote yard maintenance manager.

WIPO Publication No. 2020/197768 A1 discloses a supplemental monitoring and security function and system for use with an autonomous working machine such as a robotic lawn mower.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117